This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                         Camden K. MANEY
       Cryptologic Technician Interpretive Seaman (E-3), U.S. Navy
                                Appellant

                                No. 202100260

                           _________________________

                             Decided: 21 March 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                            Derek D. Butler (trial)
                     Kimberly J. Kelly (Entry of Judgment)

   Sentence adjudged 21 May 2021 by a special court-martial convened at
   Naval Station Mayport, Florida, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
   ment for 6 months, 1 and a bad-conduct discharge.

                            For Appellant:
           Lieutenant Commander Matthew A. Kozyra, JAGC, USN



   1  The convening authority suspended confinement in excess of 4 months pursuant
to a pretrial agreement. Appellant was credited with 115 days of pretrial confinement
credit.
                  United States v. Maney, NMCCA No. 202100260
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2